MEMORANDUM OPINION
KELLY, Judge.
This appeal from a judgment of the Circuit Court of St. Louis County entered upon a jury verdict in a negligence case arising out of an automobile collision wherein the appellant Robyn M. Lammert, a minor, sustained personal injuries, and appellant Val Lammert, her father, incurred expenses for hospital, doctor, ambulance services, x-rays, drugs and loss of earnings. The jury returned a verdict in behalf of both Miss Lammert and her father against a co-defendant, but found for the respondent and against both appellants on their claims against him.
The only point raised on appeal is the refusal of the trial judge to read to the jury at the appellants’ request an instruction submitting alleged negligence of the respondent in that he “drove at an excessive speed.” MAI 17.02 and MAI 19.01. The case was submitted to the jury on the issue of respondent’s failure to keep a careful look-out.
We have examined the record and find that there was no substantial evidence upon which the trial court could have submitted to the jury the issue of excessive speed with respect to this respondent.
We further find that the opinion in this case would have no precedential value.
We affirm and further find that this af-firmance is in compliance with Rule 84.16, V.A.M.R.
SMITH, P. J., and SIMEONE, J., concur.